HORNBECK, J.,
dissenting:
The majority opinion considers in detail thirteen errors assigned by defendant-appellant which are presented and argued at length under ten specifications. The conclusion reached is based upon one simple fact that there is no proof in this record to support the first specification of negligence in plaintiff’s petition, namely, that defendant’s operator at the time of the collision was operating and driving its outfit on the wrong side of the highway. If this determination is correct and required by the record then, of course, final judgment is the proper order in this Court. On the other hand, if there is some evidence upon which reasonable minds may differ as to the first specification of negligence then either we must reverse upon the weight of the evidence, or support the verdict.
The majority opinion concedes that there is support for the third specification of negligence, namely, that defendant was operating its outfit in violation of the controlling statute as to speed but holds that this violation could not have been a proximate cause of the collision because it did not combine with negligence of defendant in operating on the wrong side of the road. This conclusion likewise is sound, if the record in no reasonable view supports the first specification of negligence.
Judge Barnes, at length, discusses the photos of the highway, Plaintiff’s Exhibits “C” and “D”,and concludes that *112they do not visually support the claim that the two outfits came into collision on defendant’s wrong side of its road. I am, not disposed to differ as to the effect of the photos but the witness, Holzfaster, did not confine his testimony to the photos but employed other means, probably a blackboard, and thereby elucidated his testimony tending to establish that the marks on the road observed by him would afford proof that the defendant’s tractor was on its wrong side of the road and while there the outfits came together. This procedure is common in the trial of cases and it may very properly be the fact, that that which the witness placed upon the blackboard was effective to support the manifest purport'of his testimony. I am of opinion that we may not properly say, in the absence of that which was before the jury, that it may not have presented proof, by way of proper inference drawn from that which is in the record, to support plaintiff’s first claim of negligence. If so, we may not properly enter judgment for defendant.
This being true, it would not be necessary to discuss the evidence offered by the defendant by the two witnesses, Bates and Herbert. I might say of them what the majority opinion says of Holzfaster, namely, that I have no reason to question their integrity. However, the monumental fact in this case is, that for some reason or another, the jury must have disregarded what they said. This is true because, if they had been believed, then there is not a scintilla of doubt that the sole proximate cause of the collision was the manifest negligence of the driver of the plaintiff’s truck. It is seldom that a case affords such direct and definite proof upon a material matter as is presented by these witnesses and, particularly Mr. Bates.
Without unduly prolonging this dissent suffice to say that, after a reading of every line in the bill of exceptions, there is. in my judgment, in the record enough to support the conclusion of the jury that these men may not have seen that to which they testified because of the improbability of some of their statements, and particularly that immediately after the accident they drove around the wreck and on to their destination. The record will bear the construction that, in probability, they could not safely have gotten around the wreck because of the litter, — contents of the truck, parts thereof, etc. — with which the highway was strewn, and, further, that they did not pass the wreck. There may, also, have been other reasons why the jury did not accept their testimony. In any event, the test in this Court is not wheth*113er we believe these witnesses but whether the jury had the right to disbelieve them.
It is but a truism to say that where there is conflict in testimony, the credibility of the witnesses is primarily for the jury and not for a judge. The jury in this case was confronted with a difficult problem. There is nothing whatever in this record to indicate and it is not claimed, that passion or prejudice affected the verdict in the slightest degree. The issue was made by the two corporations both well able, so far as the record discloses, to respond to any verdict against them. Both were claiming damages largely upon the same specifications of negligence. In this situation the jury took this very close question of fact and resolved it in favor of the plaintiff. I am not satisfied, although a close question, that the judgment should be reversed at all, and am convinced that no final judgment should be entered in this Court.